297 So.2d 116 (1974)
Joseph Alfred IORIO, Jr., Defendant,
v.
STATE of Florida, Plaintiff.
No. 73-1180.
District Court of Appeal of Florida, Fourth District.
July 5, 1974.
Ray Sandstrom, Sandstrom & Hodge, Fort Lauderdale, for defendant.
Philip S. Shailer, State's Atty., and Jon H. Gutmacher, Asst. State's Atty., Fort Lauderdale, for plaintiff.
PER CURIAM.
Upon examination of Rule 4.6, F.A.R., 32 F.S.A., pertaining to certified questions and consideration of the applicable authorities interpreting such rule, we must respectfully decline to answer the question. Miller v. Esca Rosa Development Corporation, Fla.App. 1973, 284 So.2d 227; First National Bank & T. Co. v. Great American Ins. Co., Fla.App. 1972, 257 So.2d 73; City of Hollywood v. Peck, Fla. 1952, 57 So.2d 842. The question presented is one which the trial court has the power to adjudicate and is reviewable on appeal; furthermore, this court's determination would not necessarily be dispositive of the cause. State v. Kanter, Fla.App. 1973, 273 So.2d 772; State v. Brooks, Fla.App. 1972, 269 So.2d 23; In re Adoption of Taylor, Fla.App. 1964, 166 So.2d 476; cf. United States v. Gaines, 5 Cir.1974, 489 F.2d 690.
Certified question denied.
CROSS and MAGER, JJ., and ANDERSON, ALLEN C., Associate Judge, concur.